 



EXHIBIT 10.20
SUMMARY SHEET
OF
DIRECTOR COMPENSATION AND EXECUTIVE CASH COMPENSATION
DIRECTOR COMPENSATION
Non-employee directors of Redhook are currently entitled to receive both
stock-based and cash compensation for their service on the Redhook board:
Stock-based Compensation:

  •   Each non-employee director, other than A-B designated directors, is
entitled to receive a grant of 3,500 shares of Redhook common stock upon their
election to the board of directors at the Annual Meeting of Shareholders. In
lieu of receiving 3,500 shares, directors may elect to receive a lesser number
of shares plus a cash payment equal to the taxes to be paid on their stock
grant.

Cash Compensation:

  •   Each non-employee director is entitled to receive annual compensation of
$10,000, which will be paid quarterly.     •   The Chairs of each of the
Nominating and Governance, Audit, Marketing and Compensation Committees are
entitled to receive additional annual compensation of $4,000, which will be paid
following the Annual Meeting of Shareholders.     •   Audit Committee members
are entitled to receive an additional annual payment of $1,000, which will be
paid following the Annual Meeting of Shareholders.     •   Members of the
Corporate Strategy Committee are entitled to receive, for service through
March 31, 2008, compensation of $7,500 per quarter. The Chair of the Corporate
Strategy Committee is also entitled to receive an additional quarterly payment
of $2,500 for service through March 31, 2008.

EXECUTIVE OFFICER COMPENSATION
The current 2008 base salaries for the Company’s executive officers are:

         
Paul S. Shipman
Chief Executive Officer and Chairman of the Board
  $ 267,800  
 
       
David J. Mickelson
President
  $ 199,250  
 
       
Jay T. Caldwell
Chief Financial Officer and Treasurer
  $ 180,000  

Executive officers are eligible to receive an annual incentive payment that will
be paid upon achieving certain targets per terms set forth by, and as approved
by, the Compensation Committee or the board. For 2008, the Compensation
Committee has included additional performance targets related to the closing of
the proposed merger with Widmer Brothers Brewing Company. The 2008 target
incentives for the Company’s executive officers are:

         
Paul S. Shipman
Chief Executive Officer and Chairman of the Board
  $ 53,560  
 
       
David J. Mickelson
President
  $ 100,000  
 
       
Jay T. Caldwell
Chief Financial Officer and Treasurer
  $ 36,000  

The Company also pays a monthly car allowance in accordance with each officer’s
letter of agreement regarding employment. The current car allowances for each of
the Company’s executives are $10,200 per year.

 